EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, David King, on March 21, 2022, per the attached Interview Summary. 

The application has been amended as follows: 

In the Claims (see After-Final Amendment filed on March 15, 2022): 

In claim 2, line 1: immediately after “the (second occurrence)” and before “second” inserted - - straight portion of the - - to better define Applicant’s invention. 

In claim 2, line 2: deleted “the straight portion with” to better define Applicant’s invention. 

In claim 2, line 3: deleted “projecting from the straight portion” to better define Applicant’s invention. 

In claim 2, line 4: deleted “being located on the straight portion of the guide body” to better define Applicant’s invention. 

In claim 19, line 7: immediately after “structure” and immediately before “L2” deleted “,” and inserted instead - - and - - and further in the same line, deleted “from the initial entry access” and inserted instead - - along the access axis - - to better define Applicant’s invention. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 21, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775